In the
United States Court of Appeals
               For the Seventh Circuit
                          ____________

No. 01-2447
MARTIN ABRAMS,
                                               Plaintiff-Appellant,
                                 v.

KENT WALKER,
                                              Defendant-Appellee.
                          ____________
            Appeal from the United States District Court
       for the Northern District of Illinois, Eastern Division.
            No. 00C5768—Suzanne B. Conlon, Judge.
                          ____________
 ARGUED FEBRUARY 19, 2002—DECIDED OCTOBER 10, 2002
                   ____________


  Before COFFEY, EASTERBROOK, and DIANE P. WOOD,
Circuit Judges.
  COFFEY, Circuit Judge. Martin Abrams (“Abrams”) is
an attorney in Illinois who alleges that his civil rights
were violated when he was arrested by Illinois State
Trooper Kent Walker (“Walker”) when Walker was con-
ducting a traffic stop in the fall of 1998. The district court
granted Walker’s motion for summary judgment, and
Abrams appeals. We affirm.


              I. FACTUAL BACKGROUND
  While many factual issues are disputed in this case, the
record is clear on several basic points. On the evening
2                                                No. 01-2447

of October 13, 1998, Abrams left the Boone County Court-
house with Trent Forte (“Forte”), his client. Abrams, hav-
ing some concerns about potential police misconduct, told
Forte that Abrams would follow him on the road back to
Chicago. Shortly after entering the Northwest Tollway,
Forte was stopped by Trooper Walker. Walker, in full
uniform, exited his marked squad car and approached
Forte’s car.
  Noticing that Forte had been stopped, Abrams pulled
his car onto the highway shoulder, backed up, parked
in front of Forte, exited his car, and approached Walker.
Abrams identified himself as Forte’s attorney and ques-
tioned Walker’s decision to pull Forte over. Turning his
attention from Forte’s vehicle, Walker explained that he
was going to issue tickets to Forte for following too close-
ly, having an obstructed windshield, and not wearing a
seatbelt. Walker then instructed Abrams to return to his
vehicle and warned him that his failure to comply would
result in Walker issuing tickets to Abrams.
  Abrams admits that he refused to obey Walker’s order,
even though he was aware it was being issued by a uni-
formed officer of the peace engaged in the performance
of his duties, and even after that order was repeated.
Walker then informed Abrams that he was being issued
tickets, whereupon Abrams both announced and mani-
fested his intent to flee in his vehicle. While trying to stop
him from leaving, Walker found a knife in Abrams’ car,
which he then put on the roof of Abrams’ car. Abrams
subsequently retrieved the knife once Walker had returned
to his squad car to call for backup. Though Abrams dis-
putes Walker’s assertion that Walker warned Abrams not
to touch the weapon, Abrams admits that he retrieved the
weapon moments after Walker had removed it from his
reach and informed him that he was going to be arrested
for the unlawful use of a weapon. In all, Abrams’ actions
No. 01-2447                                                     3

had the effect of interrupting and delaying Walker’s traffic
stop of Forte.
   Abrams was then taken into custody. Though the parties
dispute the extent of Abrams’ cooperation with Walker
as the latter was placing the former in handcuffs, Abrams
was eventually charged with obstructing a police offi-
cer and resisting arrest under 720 ILCS 5/31-1(a)(2000).
Abrams was also charged with two minor traffic offenses
(i.e., improper parking and improper backing). (Abrams was
not charged with the felony, as the state attorney’s office
did not approve the charges.) Abrams appeared as a de-
fendant in a state court criminal bench trial on these
charges in February 2000, and, represented by counsel, tes-
tified in his own defense, and was found not guilty.


              II. PROCEDURAL POSTURE
  On September 19, 2000, Abrams filed a federal complaint
against Walker in his individual capacity under both
federal and state law, alleging that Walker had engaged
in malicious prosecution and that Walker had retaliated
against him for exercising his First Amendment rights.1
On November 28, 2000, Abrams filed an amended com-
plaint in which he dropped the state law claim, reasserted
the malicious prosecution claim under 42 U.S.C. § 1983,
and raised claims for violations of his First and Sixth
Amendment rights also pursuant to § 1983.2



1
   Abrams had also named another trooper who assisted Walker,
Thé Tran, as a defendant, but voluntarily dismissed him and Tran
is not a party to this appeal.
2
  The district court had jurisdiction under 28 U.S.C. § 1331 and
§ 1343(a)(3). However, contrary to Appellant’s Brief, the district
court did not have supplemental jurisdiction under 28 U.S.C.
                                                   (continued...)
4                                                 No. 01-2447

  On February 23, 2001, Walker filed a motion for sum-
mary judgment. In his answer to Walker’s summary
judgment motion, Abrams abandoned his Sixth Amendment
claim. On April 9, 2001, the district court granted summary
judgment in Walker’s favor. The district court granted
Walker’s summary judgment motion on both counts, hold-
ing (1) that Walker had probable cause to arrest Abrams
for obstructing a police officer and thus Abrams could
not support a malicious prosecution claim; and (2) that
Abrams never engaged in any protected First Amendment
speech.
  On April 18, 2001, Abrams filed a motion to reconsider
or to alter or amend judgment, which the district court
denied on May 23, 2001. Abrams timely filed a notice of
appeal on June 6, 2001.


                    III. DISCUSSION
  Appellant asks this Court to reverse the district
court’s grant of summary judgment solely with respect to
his First Amendment retaliation claim. Appellant ob-
jects to the district court’s determination of facts in reject-
ing the retaliation claim.


           A. Basis for Summary Judgment
  A summary judgment motion must be granted if there
is “no genuine issue as to any material fact,” Celotex Corp.
v. Catrett, 477 U.S. 317, 323 (1986), not, as Appellant
states, “if there are any genuine issues of fact.” “Only dis-
putes over facts that might affect the outcome of the suit


2
  (...continued)
§ 1367(a), as Abrams had dropped the state law claim in his
amended complaint.
No. 01-2447                                                5

under the governing law will properly preclude the entry
of summary judgment. Factual disputes that are irrele-
vant or unnecessary will not be counted.” Anderson v.
Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). In consider-
ing the motion for summary judgment, the district court
properly relied on the state trial transcript and not
solely on Walker’s Rule 56 pleadings. See Covalt v. Carey
Canada, Inc., 950 F.2d 481, 485 (7th Cir. 1991) (holding
that the entire record may be examined when consider-
ing a summary judgment motion); Fed. R. Civ. P. 56(c).
We review a grant of summary judgment de novo, viewing
all the facts and drawing all reasonable inferences there-
from in favor of the nonmoving party. See Butera v. Cottey,
285 F.3d 601, 605 (7th Cir. 2002).


                  B. Retaliatory Claim
  It is well established that “[a]n act taken in retaliation
for the exercise of a constitutionally protected right vio-
lates the Constitution.” DeWalt v. Carter, 224 F.3d 607, 618
(7th Cir. 2000). A public employee who retaliates against
someone for engaging in protected speech may violate
the First Amendment, which, of course, has been held
applicable to state action under the Fourteenth Amend-
ment. See Martinez v. Hooper, 148 F.3d 856, 858 (7th Cir.
1998); Ryan v. County of DuPage, 45 F.3d 1090, 1091 (7th
Cir. 1995). In order to establish a prima facie case of First
Amendment retaliation, a plaintiff must demonstrate that
(1) his conduct was constitutionally protected; and (2) his
conduct was a “substantial factor” or “motivating factor”
in the defendant’s challenged actions. See Thomsen v.
Romeis, 198 F.3d 1022, 1027 (7th Cir. 2000) (citing Mt.
Healthy City Sch. Dist. Bd. of Educ. v. Doyle, 429 U.S. 274,
287 (1977)). This court has held that even if a defendant
was “brimming over with unconstitutional wrath” against
a § 1983 plaintiff, that plaintiff cannot prevail unless he
or she establishes that the challenged action would not
6                                                No. 01-2447

have occurred “but for” the constitutionally protected con-
duct. Button v. Harden, 814 F.2d 382, 383 (7th Cir. 1987).
If this burden is met, the burden shifts to the defendant,
who must show by a preponderance of the evidence that
he would have taken the same actions even in the absence
of the protected conduct. See Thomsen, 198 F.3d at 1027.
  Our Constitution permits citizens to criticize police offi-
cers, within reason, both verbally and nonverbally. See, e.g.,
Duran v. City of Douglas, 904 F.2d 1372 (9th Cir. 1990)
(making an obscene hand gesture and yelling expletives);
City of Houston v. Hill, 482 U.S. 451 (1987) (shouting at
police); Terminiello v. Chicago, 337 U.S. 1 (1949) (giving
a speech). Not all conduct is so protected, however. See,
e.g., Ryan v. County of DuPage, 45 F.3d 1090 (7th Cir.
1995) (refusing to remove a mask); People v. Crawford, 505
N.E.2d 394 (Ill. App. Ct. 1987) (interfering with an arrest);
People v. Finley, 363 N.E.2d 871 (Ill. App. Ct. 1977) (re-
fusing to “clear the area”). Appellant would have us believe
that once he began conduct protected by the First Amend-
ment, he became insulated from the consequences of any
further actions. We disagree, for it is entirely possible to
conceive of conduct that is involved with free expression
but nevertheless illegal, see, e.g., United States v. Douglass,
579 F.2d 545, 548-49 (9th Cir. 1978), just as it is pos-
sible for conduct that begins under the mantle of constitu-
tional protection (e.g., questioning an officer) to end out-
side of such protection (e.g., obstructing an officer). See
Crawford, 505 N.E.2d at 396 (“A person may not use force
to resist an arrest by one whom he knows to be an officer
of the law, even if the arrest is unlawful. . . . He may
inquire as to its reason; he may point out the officer’s
mistake; he may protest and argue; but he may not im-
pede the arrest by physical action.”)
  Here, Abrams failed to demonstrate that his conduct
was constitutionally protected. While he may have been
entitled to his initial questioning of the officer, he had
no constitutional right to engage in conduct that he ad-
No. 01-2447                                                 7

mits was both disobedient and dilatory. Abrams admits
that he repeatedly disobeyed the lawful order of a uni-
formed state trooper engaged in the performance of an
inherently risky duty—i.e., a traffic stop on the side of
a busy interstate highway. Abrams furthermore admits
that he attempted to flee the scene once the officer in-
formed Abrams that he was being issued tickets. Abrams
also admits he retrieved the knife Walker had taken
from Abrams’ car once Walker had returned to his squad
car to call for backup. Abrams even admits that his ac-
tions had the effect of interrupting and delaying Walker’s
traffic stop of Forte.
  The dissent lists four “facts” that “seem” to have been
“fairly disputed on the summary judgment record.” Post
at 13. To make clear our conclusion that there were
no “genuine issue[s] of material fact” with respect to these
matters, we quote at length Abrams’ own statements made
while under oath at trial:
    Q: [W]as there any additional conversation between
    yourself and the trooper after he told you why he was
    ticketing your client and you told him who you were?
    A: He said to me get in your car. I said well, I’d like to
    talk to my client.
    Q: Did he respond?
    A: He said get in your car or you’re getting tickets.
    Q: What if anything did you say or do at that time?
    A: I said what for. He said tinted windows, parking
    on the tollway, and backing up on the tollway.
    Q: After he said that to you, what if anything did you
    do?
    A: I laughed because I said that’s a factory Corvette.
    Those are not tinted windows.
    Q: What happened then?
8                                               No. 01-2447

    A: He said now you’re getting tickets. I said you know
    what. I’m going to get in my car and leave. And I went
    to my car.
    Q: So you went to your car to leave before he told you
    to go to your car, even?
    A: No. He had told me from the very beginning get
    in your car or you’re going to get tickets.
    Q: Okay.
    A: Then when he said to me now you’re getting tickets,
    then I went and got in my car.
    Q: What happened then?
    A: Well, I told him I was going to leave so he came
    running up to my car and he reached into my car and
    he tried to grab my keys.
(Tr. at 120-21) (emphasis added). Upon cross-examination,
Abrams again admitted that he attempted to flee the scene:
    Q: Do you believe our traffic laws apply to you?
    A: Sure.
    Q: Yet when the officer told you that you were going
    to receive a traffic ticket, you took it upon yourself to
    get in the car and attempt to leave. True?
    A: No. I said I was going to leave. I never made—I was
    going to leave. I would have.
    ...
    Q: . . . Is the reason you were going to leave be-
    cause you were terrified of this officer or because you
    felt he had no right to give you a ticket?
    A: I felt he had no right to give me a ticket.
(Tr. at 135-36.) Abrams also admitted to retrieving the
knife that Trooper Walker had removed from Abrams’
No. 01-2447                                                      9

car and placed outside of Abrams’ reach (on the top of
Abrams’ car):
    Q: At what point do you start getting scared of
    Trooper Walker?
    A: When he says you’re under arrest for a UUW [un-
    lawful use of a weapon] felony.
    Q: And he said that when he found the knife in the
    back of your car?
    A: He says you’re under arrest for UUW felony.
    Q: You were so scared of him that at that point
    you proceeded to remove the knife that he had placed
    on the roof of your car and boldly take it back inside.
    Is that true?
    A: I took the knife off the top of my car so it wouldn’t
    scratch my car and put it back in the car. Yes, I did.
(Tr. at 139) (emphasis added). After his exchange with
Walker over the tickets and the knife, Abrams sat in his
car while Walker returned to his car to call for backup.
When asked to give an approximation of the time it took
for Trooper Walker’s call for backup to be responded to,
Abrams said “twenty minutes.” (Tr. at 124.)
  These extended excerpts from Abrams’ state trial tran-
script show quite clearly, pace the dissent, that there was
no “genuine issue” over whether Abrams (1) failed to com-
ply with the repeated lawful order of Trooper Walker
to return to his car (in the midst of a traffic stop on a busy
interstate highway); (2) that Abrams attempted to flee3


3
  “Fleeing” does not imply “rac[ing] off through the fields,” as
the dissent states. Post at 15. The first two definitions given for
the intransitive verb “flee” in Merriam-Webster’s Collegiate
Dictionary are “to run away, often from danger or evil,” and “to
                                                     (continued...)
10                                                    No. 01-2447

once Walker told him he would be ticketed; (3) that
Abrams contravened Walker’s implicit order not to retrieve
the weapon;4 and (4) that Abrams’ actions delayed Walk-
er’s traffic stop of Forte. A person who believes that he
has a defense to a charge must make that defense in court;
he cannot flee the scene in an effort to avert the issuance
of a citation. The potential recipient of a traffic citation
just can’t have the privilege of saying: “Since in my own
eyes I have not committed any infraction, I can leave the
scene immediately despite the officer’s contrary instruc-
tions.”
  Appellant cites City of Houston v. Hill, 482 U.S. 451
(1987), for the proposition that verbal criticism of police offi-
cers is an important characteristic of a free nation
and cannot be punished. This is true. But Mr. Abrams
could have been reciting the Magna Carta and still been
properly apprehended by Trooper Walker. His interfer-
ence with a traffic stop on the side of a busy interstate
was not the proper time, place, or manner for an officer
of the court to register his disagreement with the traffic


3
   (...continued)
hurry toward a place of security.” It is clear from Abrams’ own
testimony that he attempted to leave the scene in his car once
Trooper Walker informed him that Abrams would be issued
tickets. The majority believes it is eminently fair to characterize
as “fleeing” an attempt to leave the scene of a traffic stop in one’s
vehicle after a uniformed police officer communicates his intent
to issue tickets.
4
   We are required, upon review of a summary judgment grant,
to draw all “reasonable inferences” in favor of the non-moving
party. Butera, 285 F.3d at 605. To assume, as the dissent does,
that there was not “something wrong” with Abrams’ retrieval
of the knife (for which he was being arrested) is not a reasonable
inference.
No. 01-2447                                                11

stop. Moreover, Abrams’ attempt to leave the scene after
Walker informed him he was going to be issued tickets
was criminal.
  Even if Abrams’ conduct was constitutionally pro-
tected, he still failed to satisfy the second Mt. Healthy re-
quirement, for Abrams failed to demonstrate that his
conduct was a “substantial factor” or “motivating factor”
in the defendant’s challenged actions. See Thomsen, 198
F.3d at 1027. While it may be true that Walker was in
fact “brimming over with unconstitutional wrath” against
Abrams, Appellant cannot prevail unless he establishes
that the challenged action would not have occurred “but
for” the constitutionally protected conduct. Button, 814 F.2d
at 383. To this end, Abrams offers a truncated chronology
of the events as evidence that Abrams’ protected conduct
was a “substantial factor” or “motivating factor” in Walker’s
allegedly retaliatory actions. Abrams argues that a rea-
sonable jury could infer, as a result of this chronology, that
he was “falsely arrested” and that he was arrested “because
of what [he] said.” Abrams then opines that “the arrest
was for an illegal purpose” and finally that “[a]nger often
leads to unthinking retaliation.” After reviewing the rec-
ord and the standards presented in our line of cases,
we agree with the district court’s finding that this chro-
nology is unconvincing, as it fails to present “definite, com-
petent evidence to rebut the motion,” Michael v. St. Joseph
County, 259 F.3d 842, 845 (7th Cir. 2001), contains mere
speculation, and demands the making of unreasonable
inferences in support of Abrams’ arguments. See Gorbitz v.
Corvilla, Inc., 196 F.3d 879, 882 (7th Cir. 1999). Abrams
admitted under oath at his state trial that he (1) repeatedly
disobeyed Walker; (2) attempted to flee the scene once
Walker informed him that he was going to be cited; (3) re-
trieved the knife Walker had taken from Abrams’ car; and
(4) interrupted and delayed Walker’s traffic stop of Forte.
The undisputed facts and reasonable inferences therefrom
12                                              No. 01-2447

plausibly drawn from the entire record serve to establish
that Walker arrested Abrams for his conduct, not for his
speech.
   Appellee Walker asks this Court to rule that the exis-
tence of probable cause is a complete defense to a First
Amendment retaliation claim in the context of an arrest.
See Curley v. Village of Suffern, 268 F.3d 65, 73 (2d Cir.
2001) (holding that the existence of probable cause vitiated
the need for an inquiry into an underlying motive for
the arrest); Redd v. City of Enterprise, 140 F.3d 1378, 1383-
84 (11th Cir. 1998) (holding that the existence of prob-
able cause for an arrest is a complete defense to a First
Amendment retaliation claim under the doctrine of quali-
fied immunity). We recognize that such a step would not
be incongruent with our recent decision in Williams v.
Jaglowski, 269 F.3d 778, 781 (7th Cir. 2001), in which
we held that probable cause is a complete defense to
false arrest claims brought under the Fourth Amend-
ment. Nevertheless, whereas the Appellant in this case
has not established that the defendant officer had, in fact,
a retaliatory motive, we decline to rule on this issue.


                   IV. CONCLUSION
 The decision of the district court to grant the defendant’s
motion for summary judgment was proper.
                                                 AFFIRMED.
No. 01-2447                                             13

   DIANE P. WOOD, Circuit Judge, dissenting. If this ap-
peal had come to us after a full trial had taken place,
I would probably not be dissenting. But the procedural
posture of a case on appeal has a critical bearing on the
way in which this court must consider the facts. With
respect, I cannot agree with my colleagues that the facts
before us here, taken in the light most favorable to plain-
tiff Martin Abrams, require the conclusion that defen-
dant Kent Walker is entitled to judgment as a matter of
law. To the contrary, the record here shows that there
are disputed issues of material fact that make summary
judgment inappropriate. I therefore dissent.
   Without repeating the facts that the majority has set
forth, I wish to highlight those that seem to me fairly
disputed on the summary judgment record. There are
four alleged admissions from Abrams that are central to
the majority’s analysis. It claims that Abrams admitted
that (1) he repeatedly disobeyed Walker’s order to return
to his car, (2) he attempted to flee the scene once Walker
informed him that he would be ticketed, (3) he retrieved
the knife that Walker had taken from his car once Walk-
er returned to his squad car to call for backup, and (4)
his actions had the effect of interrupting and delaying
Walker’s traffic stop of Trent Forte (Abrams’s client). If
there were indeed no material issues of fact about these
points and Abrams had really made such admissions, then
I would agree that the district court properly entered
summary judgment for Walker. No malicious prosecu-
tion action could lie, because Walker would have had
probable cause to arrest Abrams for obstructing a po-
lice officer, and no trier of fact or court could find that
Abrams had engaged in speech protected by the First
Amendment, which is the predicate for Abrams’s retalia-
tion claim.
  A closer look at these four admissions, however, shows
that they are not what they appear to be. The first one—
14                                            No. 01-2447

that Abrams allegedly repeatedly disobeyed Walker’s
order to return to the car—is contested. According to
Abrams’s version of the facts, when Walker ordered him
to return to his car, Abrams simply asked why. Walker
told him that Walker could give him tickets for having
tinted windows and for backing up on the highway.
Abrams laughed, and said that the windows were not
tinted. Walker then responded (without any further
requests about returning to the car) that Abrams was go-
ing to get ticketed. Abrams then indicated that he was
going to comply with Walker’s request that he return to
the car (and note that Walker did not testify that he had
at that point also ordered Abrams to remain on the
scene—it was only later that he ran over and grabbed
Abrams’s keys), and said, “You know what, I’m going
to get in my car and leave.” Obviously, this is not Walk-
er’s version of the events, but we cannot resolve disputed
facts like who said what to whom, at what time, and
who walked where, on summary judgment, when we are
looking at the accounts of two eyewitnesses or partici-
pants. Indeed, the majority explicitly agrees with the
proposition that mere argument about the validity of an
arrest is not enough to show probable cause, because it
cites the Illinois case so holding, People v. Finley, 363
N.E.2d 871, 873 (Ill. App. Ct. 1977) (obstruction statute
proscribes only some physical act that imposes an obstacle
to the officer’s performance of his duties, not mere ar-
gument), ante at 6. Similarly, the majority also acknowl-
edges the holding of People v. Crawford, 505 N.E.2d 394,
396 (Ill. App. Ct. 1987) (resistance statute proscribes the
use of physical force, not mere argument), ante at 6. The
facts as Abrams portrayed them show nothing more than
argument or disagreement, and they show that Abrams
eventually proposed doing exactly what Walker was ask-
ing him to do: returning to his car.
  The second alleged admission relates to Abrams’s sup-
posed attempt to flee the scene. The use of the word “flee”
No. 01-2447                                              15

here is problematic. It makes it sound as if Abrams raced
off through the fields in an attempt to avoid Walker, or
leapt into his car and gunned the accelerator. In fact,
Abrams, in keeping with Walker’s direction to return to his
car, said that he was going to leave the area, and he said
this only after Walker suggested a trumped-up charge
about tinted windows (recalling that for present pur-
poses we must assume that the windows were in fact not
tinted). After Abrams voluntarily offered to leave, Walk-
er grabbed his keys, looked in his car, and retrieved a
small hunting knife from the back. The knife was not
an unlawful weapon or implement, and Walker was so
unconcerned about it that he simply tossed it onto the
roof of Abrams’s car. Walker’s actions do not imply that
he was trying somehow to secure the knife. Instead,
Walker just walked away while Abrams remained unre-
strained in his car and made several telephone calls. If
believed by a trier of fact, this sequence would refute
any claim that Abrams was trying to flee the scene. Ac-
cording to Abrams, after he finished his telephone calls,
Walker returned, ordered him out of the car, and Abrams
obeyed. Walker then handcuffed Abrams and told him
that he was under arrest for possessing the hunting knife.
Abrams did not resist the handcuffing, but Walker put
the cuffs on so roughly that he broke Abrams’s watch
in the process. At that point, Walker did not mention
charges of obstructing a police officer or resisting arrest.
That arose only later at the police station, when Walker
realized that he could not charge Abrams with anything
based on the small knife.
  This shows that the claim about the knife is also dis-
puted. According to Walker, Abrams retrieved the knife
without permission after Walker left the car. Abrams dis-
putes the critical assertion here, which is whether Walk-
er verbally or otherwise instructed him to leave the knife
on the roof of the car. Either version of the events is
16                                             No. 01-2447

possible; this is a quintessential example of something that
cannot be resolved on summary judgment.
  Finally, with respect to the fourth alleged admission,
Abrams took the position in the district court and in his
affidavit that he was cooperative, courteous, and did noth-
ing to impede Walker’s traffic stop of Forte.
  This leaves us with an arrest based solely on the words
Abrams spoke to Walker, questioning the validity of the
stop and inquiring what basis for an arrest existed. Walker
had no right to retaliate against Abrams by arresting
him just because Walker was offended by Abrams’s words.
Finley and Crawford make this clear as a matter of Illi-
nois law, and the First Amendment does not permit state
actors to impose punishment because of the communica-
tive content of words. See Houston v. Hill, 482 U.S. 451,
461 (“[T]he First Amendment protects a significant amount
of verbal criticism and challenge directed at police offi-
cers.”). Nothing in the lengthy quotes from Abrams’s
testimony that the majority has furnished refutes these
points as a matter of law.
  I would reverse the district court’s judgment in favor of
Walker and remand this case for a trial on the merits, so
that these factual disputes can be resolved properly. I
therefore dissent.

A true Copy:
      Teste:

                        ________________________________
                        Clerk of the United States Court of
                          Appeals for the Seventh Circuit



                  USCA-02-C-0072—10-10-02